MEMORANDUM **
M.D. appeals the district court’s denial of his partial summary judgment motion. We affirm.
We review the district court’s summary judgment order de novo. Regula v. Delta Family-Care Disability Survivorship Plan, 266 F.3d 1130, 1138 (9th Cir.2001). Neither 20 U.S.C. § 1415 nor Cal.Code Regs. tit. 5, § 3087 required, nor was there an agreement between the parties, that the Office of Administrative Hearings (“OAH”) incorporate the terms of a settlement pursuant to 20 U.S.C. § 1415(i)(3)(D)(i) into its order of dismissal.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.